               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                        ROANOKE DIVISION

CARL BROCK WALKER,                            )
                                              )
                 Plaintiff,                   )     Case No. 7:18CV00572
                                              )
v.                                            )          OPINION
                                              )
                                              )     By: James P. Jones
DUFFIELD REGIONAL JAIL,                       )     United States District Judge
                                              )
                 Defendant.                   )

      Carl Brock Walker, Pro Se Plaintiff.

      The plaintiff, Carl Brock Walker, a Virginia inmate proceeding pro se, filed

this civil rights action pursuant to 42 U.S.C. § 1983, alleging that he did not

receive appropriate medical care for an injury he suffered while incarcerated at a

local regional jail. Compl. 2, ECF No. 1. Upon review of the Complaint, I

conclude that the action must be summarily dismissed.

      Walker’s allegations are terse. “My thumb had broke. [T]hey refused to fix

it after I seen doctor/nurse. They stated it was not broken, only dislocated & I

didn[’t] get any treatment in over a week.” Id. at 2. As relief, Walker seeks

monetary damages from the jail.

      Under 42 U.S.C. § 1997e(c)(1), the court may dismiss a prisoner’s civil

action concerning prison conditions “if the court is satisfied that the action is
frivolous, malicious, [or] fails to state a claim upon which relief can be granted.”

A “frivolous” claim is one that “lacks an arguable basis either in law or in fact.”

Neitzke v. Williams, 490 U.S. 319, 325 (1989) (interpreting “frivolous” in former

version of 28 U.S.C. § 1915(d)).

      To state a cause of action under §1983, a plaintiff must establish that he has

been deprived of rights guaranteed by the Constitution or laws of the United States

and that this deprivation resulted from conduct committed by a person acting under

color of state law. West v. Atkins, 487 U.S. 42, 48 (1988). The only entity that

Walker names as a defendant to his § 1983 claims is the jail itself. The jail,

however, is not a “person” subject to suit under § 1983. McCoy v. Chesapeake

Corr. Center, 788 F. Supp. 890, 893-94 (E.D. Va. 1992).

      Because Walker’s complaint presents no legal basis for a claim actionable

under § 1983 against the only defendant he has named, the court will summarily

dismiss this action without prejudice under § 1997e(c)(1) as frivolous. 1 Dismissal


      1
           Moreover, Walker’s allegations do not appear to state an actionable claim
against anyone at the jail. To prove that denial of medical care in jail violated his
constitutional rights, an inmate must show that the defendants acted with “[d]eliberate
indifference to [his] serious medical needs.” Jackson v. Lightsey, 775 F.3d 170, 178 (4th
Cir. 2014). “[O]fficials evince deliberate indifference by acting intentionally to delay or
deny the prisoner access to adequate medical care or by ignoring an inmate’s known
serious medical needs.” Sharpe v. S.C. Dep’t of Corr., 621 F. App’x 732, 733 (4th Cir.
2015) (unpublished). Deliberate indifference requires proof of intent beyond mere
negligence, errors in judgment, inadvertent oversights, or disagreements between doctor
and patient about the prisoner’s treatment plan. See Estelle v. Gamble, 429 U.S. 97, 105-
06 (1976) (“Medical malpractice does not become a constitutional violation merely
because the victim is a prisoner.”). “Questions of medical judgment are not subject to
                                            -2-
without prejudice leaves Walker free to refile his § 1983 claims in a new and

separate civil action, if he so desires, provided that the new lawsuit names as the

defendant a person subject to suit under § 1983.

      A separate Order will be entered herewith.

                                                 DATED: December 19, 2018

                                                 /s/ James P. Jones
                                                 United States District Judge




judicial review.” Russell v. Sheffer, 528 F.2d 318, 319 (4th Cir. 1975). Walker’s
allegations suggest, at most, his disagreement with the timing of his appointment with the
doctor and with the medical determination that he had suffered a dislocation and not a
fracture of his thumb. Such disagreements between the medical staff and the inmate do
not support a § 1983 claim of deliberate indifference to a serious medical need for
different treatment than what was provided.

                                           -3-
